Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350,AS ADOPTED PURSUANT TOSECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Avenue Financial Holdings,Inc. (the "Company") on Form10-Q for the period ended June 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, the Chief Executive Officer and the Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 that, to his/her knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Ronald L. Samuels Ronald L. SamuelsChief Executive OfficerAugust 13, 2015 /s/Barbara J. Zipperian Barbara J. ZipperianChief Financial Officer
